[ex10x2_logo.jpg] 

 

PERSONAL SERVICES CONSULTING AGREEMENT

PSCA.2012.011.MYA

01 June 2012

 

Modification 001

01 June 2013

 

This Personal Services Consulting Agreement is modified effective 01 June 2013
to 1) extend the period of performance; and 2) increase the maximum obligation.

 

3.PERIOD OF PERFORMANCE



01 June 2012 through 31 May 2014

 

4.COSTS, FUNDING, AND MAXIMUM OBLIGATION

c.Maximum Obligation

  

The Buyer’s maximum obligation for payment during the term of this Agreement
shall not exceed $177,184.00 inclusive of any authorized costs incurred by the
Consultant. It is understood that there is no guarantee of any minimum
obligation under this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this modification on the
date shown below:

 

 



Sigma Labs, Inc.            Monica Yaple             By /s/ Mark J. Cola    By
/s/ Monica Yaple Name Mark J. Cola   Name Monica Yaple Title President   Title
CPA Date 7-11-2013    Date 7-15-2013 Voice (505) 438-2576   Voice 505-350-2607 
Email cola@b6sigma.com   Email       Tax ID



 

 



 

 

 



[ex10x2_logo.jpg] 

 

PERSONAL SERVICES CONSULTING AGREEMENT

PSCA.2012.011.MYA

01 June 2012

 

TASK ORDER 0001

01 June 2012

 

Modification 001

01 June 2013

 

This Task Order is modified effective 01 June 2013 to 1) modify the statement of
work; 2) extend the period of performance; 3) increase the task order funding.

 

A.1STATEMENT OF WORK

Delete “B6 Sigma liaison with DCAA”.

 

A.2PERIOD OF PERFORMANCE

01 June 2012 through 31 May 2014

 

A.4TASK ORDER FUNDING

 



MODIFICATION 001   TOTAL TO0001 FUNDING   Labor 62,400.00 (832 hours) Labor
152,400.00 (2032 hours) NMGRT 5,109.00 (on labor) NMGRT 11,409.00 (on labor)
Travel 1,000.00 (POV mileage) Travel 13,375.00 (POV mileage) TOTAL $68,509.00  
TOTAL $177,184.00  



 



IN WITNESS WHEREOF, the parties hereto have executed this modification on the
date shown below:

 





Sigma Labs, Inc.            Monica Yaple             By /s/ Mark J. Cola    By
/s/ Monica Yaple Name Mark J. Cola   Name Monica Yaple Title President   Title
CPA Date 7-11-2013    Date 7-15-2013 Voice (505) 438-2576   Voice 505-350-2607 
Email cola@b6sigma.com   Email       Tax ID



 





 



 

 



